Citation Nr: 0404568	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for ankylosing spondylitis of the lumbar spine. 

2.  Entitlement to an initial (compensable) evaluation for 
right knee strain.

3.  Entitlement to an initial (compensable) evaluation for 
abnormal bone formation of the sternum. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to January 
2002, with one month and 25 days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected ankylosing 
spondylitis of the lumbar spine, right knee strain and 
abnormal bone formation of the sternum, the issues have been 
framed as those listed on the front page of this decision.   
See Fenderson v. West, 12 Vet. App. 119, 125- 126 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VA has a duty to notify a 
claimant of all information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also 
has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date. 

New Rating Criteria

The pertinent rating criteria for disorders of the spine, see 
38 C.F.R. § 4.71a, were recently revised effective September 
26, 2003, including the criteria for rating invertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 - 51,458 (August 27, 
2003).  In this case, the new regulatory criteria used for 
the evaluation of diseases and injuries of the spine have not 
yet been provided to the appellant.   These revised criteria 
have not been applied by the RO and the veteran has not been 
furnished notice by VA of this regulation change.  Under the 
circumstances here presented, the Board believes this issue 
should be readjudicated to insure all appropriate due process 
to the veteran.  

DeLuca Considerations

Concerning the veteran's claims, the Board observes that 
during an April 2002 VA orthopedic examination, the veteran 
maintained that he had constant pain and stiffness in his 
knees and pain, stiffness and decreased range of motion of 
the lumbar spine.  With respect to the lumbar spine, the 
examiner stated, "the way this affects the veteran's daily 
life is he has increased pain and decreased range of motion 
of his spine.  Concerning the knees, the examiner related, 
"[t]he way this affects the veteran's daily life is that he 
has increased pain."  Overall, the April 2002 examiner 
report did not assess additional limitation of motion and 
functional impairment on use of the lumbar spine and knees 
due to pain.  In this regard, the examiner did not indicate 
the extent of low back and right knee range of motion with 
pain, and the extent without pain.  In addition, the examiner 
did not make any comment as to any decreased range of motion 
of the veteran's low back and right knee during flare-ups or 
upon repeated use.  Therefore, in order to adequately 
evaluate the veteran's current level of disability with 
respect to the service-connected disabilities, a new VA 
orthopedic examination is required.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Accordingly, in light of the foregoing, this case is REMANDED 
to the RO for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the claims of 
entitlement to an initial evaluation in 
excess of 10 percent for ankylosing 
spondylitis of the lumbar spine, 
entitlement to initial (compensable) 
evaluations for right knee strain and 
abnormal bone formation of the sternum.  
The notice must be specific to the claims 
on appeal.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his ankylosing spondylitis of the lumbar 
spine, right knee strain and abnormal 
bone formation of the sternum since April 
2002.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
service-connected ankylosing spondylitis 
of the lumbar spine, right knee strain 
and abnormal bone formation of the 
sternum.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review 
prior to the examination.  The examiner 
must indicate that a review of the claims 
file was made. 

The examiner is specifically requested to 
review the appellant's previous VA 
examination report, dated in April 2002.  
All indicated testing should be 
conducted, to include X-rays of the 
spine, right knee and sternum, as 
warranted.  

If there is clinical evidence of pain on 
motion of the lumbar spine and/or right 
knee, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the appellant's complaints and medical 
history, the orthopedic examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups of 
the lumbar spine and/or right knee.  A 
complete rationale for all opinions 
should be provided.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in the report.

4.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

5.  Thereafter, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issues on appeal consistent with the 
provisions of the decision in Fenderson 
v. West, 12 Vet. App. 119 (1999), and 38 
C.F.R. Part 4 and 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint.  DeLuca, supra.  
Further, the RO should consider the newly 
enacted provisions of 38 C.F.R. § 4.71a, 
pertaining to the evaluation of diseases 
and injuries of the spine.  See 68 Fed. 
Reg. 51,454 - 51,458 (August 27, 2003).  

The RO should also consider whether the 
case should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further review, 
as appropriate.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




